IN THE COURT OF APPEALS OF IOWA

                                     No. 16-1129
                              Filed September 14, 2016

IN THE INTEREST OF K.R., T.R.,
N.R., and R.R.,
Minor Children,

R.L., Father,
       Appellant,

A.C., Mother,
       Appellant.
________________________________________________________________

          Appeal from the Iowa District Court for Polk County, Louise M. Jacobs,

District Associate Judge.



          A mother appeals the termination of her parental rights to her four sons;

the father of the two younger children also appeals.        AFFIRMED ON BOTH

APPEALS.



          Marshall W. Orsini of Carr & Wright, P.L.C., Des Moines, for appellant

father.

          Mark D. Reed of Marberry Law Firm, P.C., Urbandale, for appellant

mother.

          Thomas J. Miller, Attorney General, and Janet L. Hoffman, Assistant

Attorney General, for appellee State.

          Nicole Garbis Nolan of Youth Law Center, Des Moines, guardian ad litem

for minor children.

          Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


TABOR, Judge.

       These combined appeals from the juvenile court’s order terminating

parental rights involve four boys—seven-year-old T.R., five-year-old K.R., three-

year-old N.R., and two-year-old R.R. Ashley is the mother of all four children.

Robert is the father of the two youngest.1 Both parents argue the State did not

present clear and convincing evidence to support the statutory grounds for

termination and termination was not in their children’s best interests. After our

independent review2 of the record, we agree with the juvenile court’s decision to

terminate the parental rights of both Ashley and Robert, a decision that allows

the children to settle in a safe and permanent home.

       This child welfare case opened in February 2015 when it came to the

attention of the Iowa Department of Human Services (DHS) that Ashley and

Robert were wrapping duct tape around the hands and arms of T.R. and K.R.—

then ages five and four—at night, reportedly to keep the boys from getting

access to adult medications. The DHS workers also determined Robert struck

K.R. in the forehead with a piece of wood. After removing all four boys from the

custody of their parents, the DHS placed them with Ashley’s grandparents, where

they remained through the time of the termination proceedings.

       Both parents struggled with managing their anger throughout the course of

the case. Despite having mental health diagnoses of anxiety and depression, the


1
  The paternity of the older boys is uncertain. The juvenile court also terminated the
parental rights of any putative fathers.
2
  We review termination proceedings de novo. In re M.W., 876 N.W.2d 212, 219 (Iowa
2016). We are not bound by the juvenile court’s fact-findings, but we accord them
weight, especially when assessing witness credibility. Id. Proof must be by clear and
convincing evidence. Id. Evidence is clear and convincing when we have no serious or
substantial doubts as to the correctness of conclusions of law drawn from it. Id.
                                              3


parents were inconsistent in attending therapy appointments. They also made

little progress in developing positive parenting skills and never progressed

beyond supervised visitation.3 According to the DHS worker, the older boys, T.R.

and K.R., did not fully trust their mother.

        After hearing dates in April and May 2016, the juvenile court issued its

order terminating Ashley’s parental rights to T.R., K.R., N.R., and R.R. under

Iowa Code subsections 232.116(1)(d), (f), (h), and (i) (2015), and terminating

Robert’s rights to N.R. and R.R. under subsections 232.116(1)(d), (h), and (i).

The mother and father separately appeal.

        I.       Grounds for Termination of Mother’s Parental Rights

        Ashley challenges the juvenile court’s grounds for termination under Iowa

Code section 232.116(1). She contends the record did not include clear and

convincing proof the conditions that led to the finding of abuse and neglect

remained despite the offer of services or the children could not be returned

home.        She contends she has “gained insight into how taping the children

traumatized them,” understands how to appropriately deal with the father’s use of

corporal punishment, and has stopped threatening the children with harsh

disciplines. She also asserts she has stable housing and a new job.

        When the juvenile court orders termination of parental rights on several

statutory grounds, to affirm we need only find clear and convincing evidence to

support one of those grounds. In re J.B.L., 844 N.W.2d 703, 704 (Iowa Ct. App.

2014). We conclude the record supports termination of the mother’s rights as to

3
  Although Robert is not their biological father, T.R. and K.R. call him “dad.” The DHS
did not allow Robert ongoing visitation with them because of the incidents of physical
abuse.
                                            4


T.R. and K.R. under subsection (f)4 and as to N.R. and R.R. under subsection

(h).5

        Contrary to Ashley’s assertions, we agree with the juvenile court’s

conclusion she was not ready to provide a safe home environment for the four

children. As the juvenile court observed, the parents’ housing situation remained

“unstable and inappropriate.” While Ashley testified she had qualified for housing

assistance and planned to obtain another apartment, at the time of the hearing

she and Robert were living in the basement of another family’s home with only

one bed and with exposure to various hazards for children. The juvenile court

also concluded Ashley’s employment was “uncertain.” Ashley testified she would

be starting a job at a fast-food restaurant soon, but before that she had

“volunteered” at the restaurant were Robert was working, leading to discord in

the workplace and a reduction in his hours.

        Most critically to the juvenile court order and to our decision on appeal,

Ashley did not achieve sustained improvements in her parenting skills. Neither

parent followed a recommendation for anger management classes.                     At the

termination hearing, Ashley would not fully acknowledge Robert’s physical abuse

4
  Iowa Code section 232.116(1)(f) allows the court to terminate parental rights when the
children: (1) are four years of age or older; (2) have been adjudicated as children in need
of assistance under section 232.96; (3) have been removed from the parent’s physical
custody for at least twelve of the last eighteen months, or for the last twelve consecutive
months and any trial period at home has been less than thirty days; and (4) clear and
convincing evidence exists that at the present time the children cannot be returned to the
custody of their parents as provided in section 232.102.
5
  Iowa Code section 232.116(1)(h) allows the court to terminate parental rights when the
children: (1) are three years of age or younger; (2) have been adjudicated as children in
need of assistance under section 232.96; (3) have been removed from the parent’s
physical custody for at least six months of the last twelve months, or for the last six
consecutive months and any trial period at home has been less than thirty days; and
(4) clear and convincing evidence exists that the children cannot be returned to the
parent’s custody as provided in section 232.102 at the present time.
                                         5


of K.R. Social workers reported problems with Ashley’s supervised visitation with

the children. Ashley sometimes arrived late and did not always give the children

her full attention during the visits. She admitted she would talk or text on her cell

phone: “It’s just a habit that I can’t break. I’ll admit I’m always constantly on my

phone.” In addition, Ashley acknowledged that when the boys misbehaved she

would get “overwhelmed, worked up, [and] stressed out” to the extent that she

had previously threatened to spank them during the visits.

       The juvenile court did not find Ashley credible in her assertion she was

committed to refraining from physical discipline and improving her interactions

with the children. Under these circumstances, we cannot place the four children

at risk while Ashley “experiments” with her parenting skills. See In re M.B., 553

N.W.2d 343, 346 (Iowa Ct. App. 1996).

       II.    Grounds for Termination of Robert’s Parental Rights

       On appeal, Robert contests the statutory grounds for termination as to

N.R. and R.R. under section 232.116(1)(h). But, he did not do so at the

termination hearing.    In response to the question, “Are you asking that the

children come home today?” Robert replied, “Today, no. In the future I would like

to see it, but not today.” The State argues Robert did not preserve error on the

question whether the children could be returned to his care under subsection (h).

We agree and affirm the termination of his parental rights on that ground. 6 See

In re T.J.O., 527 N.W.2d 417, 420 (Iowa Ct. App. 1994) (noting general rule that




6
  Because we affirm under subsection (h), we decline to address the alternate grounds
for termination Robert challenges on appeal. See In re J.B.L., 844 N.W.2d at 704.
                                          6


issue not presented to the juvenile court may not be raised for the first time on

appeal).

       III.    Best Interests of the Children

       Both parents argue we should reverse the termination order because it

was not in the best interests of the children under section 232.116(2) and (3)(c).

The best-interests test is primarily based on three considerations: (1) the

children’s safety; (2) the best placement for furthering their long-term nurturing

and growth; and (3) their physical, mental, and emotional condition and needs.

In re P.L., 778 N.W.2d 33, 37 (Iowa 2010) (discussing framework of section

232.116(2)).    Using this framework, we find the children’s best interests are

served by termination of the parental rights of Ashley and Robert. We embrace

the sentiments of the juvenile court on this point:

       [N]ot only do Robert and Ashley fail to demonstrate an
       understanding of how to safely parent a child or an understanding
       of the need to nurture children, they often demonstrate a disinterest
       in learning how to do so. This disinterest is shown by not sustaining
       change and only reluctantly participating either in services or
       admitting that striking a child with a board is abuse. They have
       wasted a lot of time in denying the abuse; time which would have
       been better spent wholly participating in services.

       Finally, section 232.116(3)(c) allows the juvenile court to refrain from

terminating parental rights if “[t]here is clear and convincing evidence that the

termination would be detrimental to the child at the time due to the closeness of

the parent-child relationship.” This factor is permissive, not mandatory. See In

re M.W., 876 N.W.2d at 225. Under the facts before us, we do not find the

closeness of the relationships between the children and the parents outweighs

the children’s need for permanency. The record shows the boys have acted out
                                          7


after visits with their parents. K.R. and T.R. have shown aggressive behaviors.

The uncertainty of their situation has taken a toll.

       The maternal great-grandparents have demonstrated the ability to nurture

these boys and have expressed a willingness to adopt. Termination of parental

rights would clear the path for that permanent placement.

       AFFIRMED ON BOTH APPEALS.